Citation Nr: 1047309	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  05-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for fatty tumors, to include 
as secondary to radiation exposure. 

2. Entitlement to service connection for an eye disability.

3. Entitlement to service connection for a left arm disability.

4. Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from August 1951 to July 1955.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.

The case was previously before the Board in December 2007 wherein 
the Board denied the benefits sought on appeal.  The appellant 
appealed the portion of the Board's December 2007 decision which 
denied entitlement to service connection for fatty tumors, to 
include as secondary to radiation exposure, for an eye 
disability, for a left arm disability, and for a skin disability, 
to the U.S. Court of Appeals for Veterans Claims (Court).  The 
Board notes that the December 2007 decision also denied the 
appellant's claims for entitlement to service connection for 
residuals of a skull fracture and for a left knee disability.  
However, the appellant did not appeal those issues to the Court, 
and thus, those issues are not before the Board.  In March 2009, 
the Veteran's representative and VA's Office of General Counsel, 
representing the Secretary of VA, filed a Joint Motion requesting 
that the Court vacate the portion of the Board's decision 
pertaining to the issues appealed to the Court and remand the 
case for readjudication in compliance with directives specified.  
The Court issued an order in April 2009, granting the Joint 
Motion, and returned the case to the Board.  
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Joint Motion noted that VA had not complied with its duty to 
assist.  Specifically, the JMR indicates that VA failed to 
attempt to obtain records relevant to the appellant's claims.  
Additionally, the JMR notes that the appellant should be afforded 
a medical nexus opinion regarding a possible relationship between 
his current skin disability and service.

In an April 2005 substantive appeal statement, the appellant 
indicated he had received treatment at VA Medical Centers (VAMCs) 
in Ann Arbor, Saginaw and Detroit, Michigan, and Bay Pines and 
Fort Meyers, Florida.  VA treatment records from all of the 
facilities have been associated with the claims file.  However, 
it is not clear whether the VA treatment records are complete.  
The appellant stated that he has been treated at VA since 
November 1982.  The VA treatment records in the claims file only 
date from November 1992.  The appellant reported that he had 
fatty tumors removed at VAMCs in Bay Pines, Florida, and Ann 
Arbor, Michigan.  (See December 2007 Board hearing transcript 
(Tr.) at p. 7).  The appellant also reported that he was treated 
for a foot condition at the Saginaw, Michigan, VAMC in the 1980s.  
(Tr. at p. 38).  The medical records in the claims file do not 
indicate that the appellant has a current fatty tumor disability 
or left arm disability.  As it appears that the appellant's VA 
treatment records are incomplete, the missing VA treatment 
records may contain evidence of a current fatty tumor disability 
and/or left arm disability.  Additionally, the records may 
contain evidence relevant to his claims for service connection 
for eye and skin disabilities.  Records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, an effort should be made to locate the VA 
treatment records so they may be associated with the appellant's 
claims folder.  See 38 C.F.R. § 3.159(c)(2).  

Regarding the appellant's claim for entitlement to service 
connection for a skin disability, VA must provide a VA 
examination when there is evidence of (1) a current disability, 
(2) an in-service event, injury, or disease, (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease, and (4) insufficient 
competent evidence of record for VA to make a decision.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the following 
reasons, the Board finds that a VA examination is necessary in 
regard to the appellant's claim for service connection for a skin 
disability.  

The appellant asserts that he has had a chronic skin fungus since 
service.  See April 2005 substantive appeal.  A November 2003 
buddy statement from H.H. and a  buddy statement from E.H., 
reflect that they served with the appellant and observed a fungus 
on his feet during service.  Lay statements may be competent to 
support a claim for service connection where the events or the 
presence of disability, or symptoms of a disability are subject 
to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  Symptoms of a skin disability, such as a 
foot fungus, may be subject to lay observation.  The Board finds 
the buddy statements from H.H. and E.H. to be credible as they 
are consistent with the evidence of record.  A September 2005 
note from a VA physician at the VAMC in Ann Arbor, Michigan, 
notes that the appellant had been diagnosed with eczema, hard 
dermatitis and seborrheic dermatitis.  The VA physician noted 
that in general, these are chronic conditions and that one or 
more of the skin conditions could have started during the 
appellant's time in service.  As there is evidence that the 
appellant has a current skin disability, credible lay testimony 
indicating he had a foot fungus in service, and the September 
2005 note suggests that there may be a nexus between the 
appellant's current skin conditions and service, the Board finds 
that a VA examination is necessary to determine the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Obtain all of the appellant's VA treatment 
records from November 1982 to present, 
including records from the VAMCs in Ann 
Arbor, Detroit, and Saginaw, Michigan, and 
Bay Pines and Fort Myers, Florida.  If no 
records are available, the claims folder must 
indicate this fact.

2. After any VA treatment records obtained 
have been associated with the claims file, 
schedule the appellant for a VA examination 
to determine the following:

*	Identify any skin disabilities, to 
include a foot fungus.  

*	If the appellant is diagnosed with a 
skin disability, to include a foot 
fungus, the VA examiner should determine 
whether it is at least as likely as not 
that the skin disability is related to 
the appellant's service.  

*	The VA examiner should consider the 
appellant's April 2005 statement that he 
has had a chronic skin fungus since 
service and the November 2003 buddy 
statements from H.H. and E.H., 
indicating that the appellant had a foot 
fungus in service.

The VA clinician is requested to provide a 
thorough rationale for any opinion provided.  
The clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.
 
It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

If the clinician is unable to provide an 
opinion without resorting to speculation, the 
clinician should explain why a definitive 
opinion cannot be provided.  

3. Thereafter, readjudicate the issues on 
appeal of entitlement to service connection 
for fatty tumors, to include as secondary to 
radiation exposure, an eye disability, a left 
army disability, and a skin disability.  If 
any benefit sought is not granted, issue a 
supplemental statement of the case and afford 
the appellant an appropriate opportunity to 
respond.  The case should then be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



